United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1506
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Eric V. Miller,                          *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 17, 2010
                                 Filed: February 24, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Eric Miller, who is serving a 188-month prison sentence imposed in 2007 after
he pleaded guilty to a crack cocaine offense, see United States v. Miller, 256 Fed.
Appx. 894, 894-95 (8th Cir. 2007) (per curiam), appeals the district court’s1 denial of
his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence. Miller’s motion was based
upon an amendment to the Sentencing Guidelines, which retroactively lowered the
base offense level for crack cocaine offenses. The district court denied his motion
after a hearing, reasoning in part that the retroactive amendment did not lower the

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
Guidelines sentencing range for Miller because he had been sentenced as a career
offender. Upon careful review, we agree with the district court. See United States v.
Thomas, 524 F.3d 889, 889-90 (8th Cir. 2008) (per curiam) (although Sentencing
Commission lowered offense levels related to crack cocaine quantities, it did not
lower the sentencing range for career offenders under U.S.S.G. § 4B1.1).
Accordingly, we affirm.
                      ______________________________




                                         -2-